Case: 12-13037     Date Filed: 02/11/2013   Page: 1 of 6

                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-13037
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 5:05-cr-00013-CAR-CHW-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

RICHARD BEN GLAWSON,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                               (February 11, 2013)

Before CARNES, BARKETT and FAY, Circuit Judges.

PER CURIAM:

      Richard Glawson, proceeding pro se, appeals the district court’s denial of his

motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). On appeal,
               Case: 12-13037     Date Filed: 02/11/2013    Page: 2 of 6

Glawson raises arguments regarding his unrelated 28 U.S.C. § 2255 proceeding.

For the reasons set forth below, we affirm the district court’s denial of Glawson’s

§ 3582(c)(2) motion.

                                           I.

      In October 2007, Glawson was convicted by a jury of distribution of cocaine

base in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)-(C) (Counts One, Three,

and Four), possession with intent to distribute and distribution of marijuana in

violation of § 841(a)(1) and (b)(1)(D) (Counts Two and Five), possession of a

firearm by a convicted felon in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2)

(Count Six), and escape in violation of 18 U.S.C. § 751(a) (Count Seven). The

presentence investigation report (“PSI”) assigned Glawson a combined adjusted

offense level of 32, but because he qualified as a career offender under U.S.S.G.

§ 4B1.1, his offense level was increased to 34. Based on a total offense level of 34

and a criminal history category of VI, his guideline range was 262 to 327 months’

imprisonment. At sentencing, the court imposed concurrent sentences for all

counts, resulting in a 327-month total sentence.

      In September 2010, Glawson filed a § 2255 motion to vacate, asserting

several challenges to the validity of his convictions. Among other things, he

argued that: (1) he received ineffective assistance of counsel; (2) the district court

lacked jurisdiction over the cocaine charges; and (3) prosecutorial misconduct


                                           2
              Case: 12-13037     Date Filed: 02/11/2013    Page: 3 of 6

deprived him of a fair trial. The magistrate judge issued a report and

recommendation that the district court deny the motion. In December 2011, the

district court adopted the recommendation and denied the motion. Glawson filed a

notice of appeal, and we denied a certificate of appealability.

      In November 2011, while his § 2255 motion was still pending, Glawson

filed the instant pro se § 3582(c)(2) motion for a sentence reduction based on the

Fair Sentencing Act of 2010 (the “FSA”) and the “Sentencing Guidelines of June

23, 2011,” which “amended the crack cocaine guidelines.” Glawson argued that,

although he had been classified as a career offender under § 4B1.1, the “starting

point” for his sentence was based on the drug quantities for his three cocaine

offenses. Further, he asserted that “[u]nder the new and retroactive crack cocaine

guideline” and the career-offender guideline, his guideline range should be 46 to

57 months’ imprisonment. Accordingly, he requested appointment of counsel, and

a new sentencing hearing.

      The district court granted Glawson’s request for appointment of counsel, and

his appointed counsel filed a “request for ruling on pro se motion.” In the request,

Glawson’s counsel indicated that, based on a review of the record, she was unable

to present any meritorious arguments in support of Glawson’s motion for a

sentence reduction because his sentence was based on his status as a career

offender, not a guideline amendment.


                                          3
               Case: 12-13037     Date Filed: 02/11/2013    Page: 4 of 6

      The district court denied Glawson’s § 3582(c)(2) motion, finding that he was

not eligible for a sentence reduction under Amendment 750 because he was

sentenced as a career offender.

                                          II.

      We review the district court’s denial of a § 3582(c)(2) motion for an abuse

of discretion and the “court’s legal conclusions about its jurisdiction under the

Sentencing Guidelines” de novo. United States v. Mills, 613 F.3d 1070, 1074-75

(11th Cir. 2010). However, an appellant abandons an issue if he fails to “develop

any argument on it in his opening brief.” See United States v. Woods, 684 F.3d

1045, 1064 n.23 (11th Cir. 2012); see also United States v. Gupta, 463 F.3d 1182,

1195 (11th Cir. 2006) (explaining that we “may decline to address an argument

where a party fails to provide arguments on the merits of an issue in its initial or

reply brief”). Further, we do not consider issues that are raised for the first time in

an appellant’s reply brief. United States v. Britt, 437 F.3d 1103, 1104-05 (11th

Cir. 2006).

      Amendment 750 to the Sentencing Guidelines, made retroactively applicable

on November 1, 2011, by Amendment 759, makes permanent the temporary

emergency Amendment 748, which lowered the base offense levels for particular

crack cocaine quantities in § 2D1.1(c), pursuant to the FSA. See U.S.S.G. App. C,

Amend. 750, Reason for Amend. and U.S.S.G. App. C, Amend. 759. Under


                                           4
              Case: 12-13037     Date Filed: 02/11/2013    Page: 5 of 6

§ 3582(c)(2), sentence reductions are not authorized where the new guideline

amendment “is applicable to the defendant but . . . does not have the effect of

lowering the defendant’s applicable guideline range because of the operation of

another guideline.” United States v. Moore, 541 F.3d 1323, 1327-28 (11th Cir.

2008) (quotations omitted). Thus, reductions in the crack-cocaine offense levels

do not provide relief for defendants whose applicable guideline range was based on

the career-offender guideline, § 4B1.1. Id. at 1327, 1330.

      Glawson’s initial appeal brief fails to address the district court’s disposition

of his motion for a sentence reduction, as his arguments relate exclusively to the

claims at issue in his § 2255 proceeding. Notably, we have already denied a

certificate of appealability in Glawson’s appeal from the denial of his § 2255

motion, and any challenge to the disposition of that motion is irrelevant to whether

he is entitled to a sentence reduction under § 3582(c)(2). Thus, Glawson has

abandoned any argument that the district court erred in denying his motion for a

sentence reduction. See Woods, 684 F.3d at 1064 n.23; Gupta, 463 F.3d at 1195.

      In his reply brief, Glawson argues that his guideline range was partially

based on improper drug quantities, and he attaches a copy of his motion for a

sentence reduction. However, he also argues that he received ineffective assistance

of counsel in his underlying sentencing proceeding. Thus, his arguments appear to

relate to both his motion for a sentence reduction and the ineffective-assistance


                                          5
               Case: 12-13037     Date Filed: 02/11/2013    Page: 6 of 6

claims at issue in his § 2255 proceeding. To the extent that Glawson challenges

the denial of his motion for a sentence reduction for the first time in his reply brief,

we will not consider his arguments. See Britt, 437 F.3d at 1104-05. Regardless,

even if Glawson had not abandoned any argument that he was entitled to a

sentence reduction, the district court did not err in denying his § 3582(c)(2) motion

because he was sentenced pursuant to the career-offender guideline, and

Amendment 750 did not have the effect of lowering his applicable guideline range.

Thus, he was ineligible for a sentence reduction under § 3582(c)(2). Moore, 541

F.3d at 1327-28, 1330.

      For the foregoing reasons, we affirm the district court’s denial of Glawson’s

§ 3582(c)(2) motion.

      AFFIRMED.




                                           6